DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2021 has been entered. 

Response to Amendments 
The Amendments to the Claims filed 02/17/2021 have been entered.  The Amendments to the Specification filed 02/17/2021 have been entered.  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Ursula B. Day on February 25, 2021.  

The application has been amended as follows:
Claim 1
A method of recycling plastic comprising the steps of:
comminuting waste plastic together with about 25-30% by weight of biocatalyst selected from the group of rice husks, rapeseed roots, rapeseed straw and sugar beets to form a catalytically active waste plastic mixture;
subjecting the catalytically active waste plastics mixture ultrasound treated catalytically active waste plastics mixture via an intermediate tank into a receiving tank;
heating the ultrasound treated catalytically active waste plastic mixture in the receiving tank to a cracking temperature to undergo a cracking reaction;
transferring a resulting as 
directing the reaction mixture into an outgassing chamber of the 
cooling down the outgassed fraction to produce fuel; 
returning a first portion of the non-outgassed liquid fraction and subjecting it 
conducting a second portion of the non-outgassed liquid fraction in a bypass to the outgassing chamber of the intermediate tank for outgassing while fresh waste plastic mixture is added to the intermediate tank; and
settled residual matter from the intermediate tank 

Claim 2
The method of claim 1, wherein the transferring step includes the step of subjecting the resulting 

Claim 6
The method of claim 5, wherein the exhaust gas of the turbine is used for drying the fresh waste plastic mixture.

Claim 9
The method of claim 1, wherein the biocatalyst 

Reasons for Allowance 
Applicants amended claim 1 to recite the composition of the catalytically active waste plastic mixture as “waste plastic together with about 25-30% by weight of biocatalyst selected from the group of rice husks, rapeseed roots, rapeseed straw and sugar beets to form a catalytically active waste plastic mixture” and further specify the process route of the catalytically active waste plastic mixture as “subjecting the catalytically active waste plastics mixture to ultrasound and feeding the ultrasound treated catalytically active waste 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7, 9 and 11. A method of recycling plastic comprising the steps of:
comminuting waste plastic together with about 25-30% by weight of biocatalyst selected from the group of rice husks, rapeseed roots, rapeseed straw and sugar beets to form a catalytically active waste plastic mixture;
subjecting the catalytically active waste plastics mixture to ultrasound and feeding the ultrasound treated catalytically active waste plastics mixture via an intermediate tank into a receiving tank;
heating the ultrasound treated catalytically active waste plastic mixture in the receiving tank to a cracking temperature to undergo a cracking reaction;
transferring a resulting waste plastic mixture to a mixer pump as a reaction mixture;
directing the reaction mixture into an outgassing chamber of the intermediate tank to produce an outgassed fraction and a non-outgassed liquid fraction;
cooling down the outgassed fraction to produce fuel; 
returning a first portion of the non-outgassed liquid fraction and subjecting it to the cracking temperature in the receiving tank;
conducting a second portion of the non-outgassed liquid fraction in a bypass to the outgassing chamber of the intermediate tank for outgassing while fresh waste plastic mixture is added to the intermediate tank; and

A closest prior art to Buchert (US 2008/0148628 A1) discloses a method and apparatus for thermal processing of slurry, wherein the slurry is combined with a bio-mass (Abstract), wherein the method comprises (Figure; paragraphs [0018]-[0030]; page 3, claim 1): (i) combining a finely particulate, partly dried sewage sludge slurry (S1, Figure) with a finely particulate or finely-grained bio-mass (i.e., an active biocatalyst) (S2, Figure) to produce a mixture (M, Figure) at a mixing site (18, Figure); (ii) transporting the mixture to a receiving tank (20, Figure) and subjecting the mixture to a cracking temperature of about 250 [Symbol font/0xB0]C to about 380 [Symbol font/0xB0]C, thereby liquefying and allowing the mixture to catalytically undergo a cracking reaction; (iii) continue to subject liquefied mixture to a cracking reaction in a mixer pump (24, Figure) which subjects the liquid reaction mixture (N, Figure) from the receiving tank (20, Figure) to a further cracking reaction thereby producing a reaction mixture; (iv) directing the reaction mixture into an outgassing chamber (28, Figure) of an intermediate tank to produce an outgassed fraction (D, Figure) and a non-outgassed liquid fraction (R, Figure); (v) cooling down the outgassed fraction to produce fuel; (vi) returning a portion of the non-outgassed fraction and subjecting it again to the cracking temperature (R, from chamber 31 to the receiving tank 20, Figure), and conducting the other portion of the non-outgassed liquid fraction in a bypass to the outgassing chamber of the intermediate tank (31, Figure) for outgassing while a fresh waste plastic mixture is fed into an inlet (4, Figure); (vii) periodically removing from the intermediate tank settled residual matter from the non-outgassed fraction; and (viii) a residual matter (A, Figure) is collected in a collecting vessel (32, Figure) and removed.  But Buchert does not explicitly disclose the slurry feedstock comprises waste plastic together with about 25-30% by weight of biocatalyst selected 
Other pertinent prior art to Miller (US 2009/0151233 A1) discloses methods and systems for producing biofuels via biomass and waste plastics and discloses an embodiment of co-processing waste plastics and biomass feed to produce transportation fuels (Fig. 2, paragraphs [0001]; [0006]-[0008]), wherein the biomass comprises cellulose, lignin, and hemicellulose (paragraph [0029]). But Miller does not explicitly disclose the process scheme of preparing waste plastic together with about 25-30% by weight of biocatalyst selected from the group of rice husks, rapeseed roots, rapeseed straw and sugar beets to form a catalytically active waste plastic mixture, and does not discloses the process scheme of subjecting the catalytically active waste plastics mixture to ultrasound and feeding the ultrasound treated catalytically active waste plastics mixture via an intermediate tank into a receiving tank. 
The cited prior arts, alone or in combination, do not teach or suggest a method of recycling plastic comprising the features of: (i) preparing a catalytically active waste plastic mixture comprising waste plastic together with about 25-30% by weight of biocatalyst selected from the group of rice husks, rapeseed roots, rapeseed straw and sugar beets to form a catalytically active waste plastic mixture; and (ii) the process scheme of subjecting the catalytically active waste plastics mixture to ultrasound and feeding the ultrasound treated catalytically active waste plastics mixture via an intermediate tank into a receiving tank, along with other limitations recited in claim 1 of claimed invention. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772